Fourth Court of Appeals
                                San Antonio, Texas
                                    September 17, 2015

                                   No. 04-14-00002-CR

                                    Ray Lee GARCIA,
                                        Appellant

                                             v.

                                THE STATE OF TEXAS,
                                      Appellee

               From the 218th Judicial District Court, Atascosa County, Texas
                             Trial Court No. 12-03-0066-CRA
                        Honorable Donna S. Rayes, Judge Presiding


                                      ORDER
      The appellant’s motion for leave to withdraw as counsel is GRANTED.



                                                  _________________________________
                                                  Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of September, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of